Exhibit 10.16

Amendment to Project Transfer Agreement

 

Party A: Sanhe City Lucksky Electrical Engineering Co., Ltd

Party B: Xianning Auspicious Day Air energy Power Company Limited

 

Party A and Party B reached an agreement on April 25, 2014 about transfer the
Lucksky Natural Energy Power Generation System and signed the Agreement at the
same day. The Item III-2 said “Party B decides to buy the electricity generation
project from Party A; where the concerted installation capacity is 12 MW and the
sum approximates RMB 216,000,000 Yuan (specific price is subject to the
stipulation in the technical scheme both parties agree on). ”

 

Now According to this item and the technical scheme both partied agreed, change
the agreed capacity to 6 MW and the sum to RMB 84,000,000 Yuan.

 

This statement as an annex of the "Agreement" has the same legal effect with the
"Agreement".

 

Party A: Sanhe City Lucksky Electrical Engineering Co., Ltd

Party B: Binzhou Xintuo Natural Energy power Engineering Co., Ltd

Date: November 12, 2014

 



 

